  Case 13-31683         Doc 65     Filed 11/05/18 Entered 11/05/18 08:04:02              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31683
         Hazella L Mack

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2013.

         2) The plan was confirmed on 01/22/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/05/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,900.00.

         10) Amount of unsecured claims discharged without payment: $42,893.06.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-31683          Doc 65        Filed 11/05/18 Entered 11/05/18 08:04:02                     Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                 $37,077.00
        Less amount refunded to debtor                              $347.39

NET RECEIPTS:                                                                                      $36,729.61


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,900.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,608.36
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,508.36

Attorney fees paid and disclosed by debtor:                     $100.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal       Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                       Unsecured         500.00           NA              NA            0.00        0.00
ACCESS HOLDINGS GROUP               Unsecured         390.00           NA              NA            0.00        0.00
ALTAIR OH XIII LLC                  Unsecured         416.00        416.73          416.73          41.67        0.00
AMERICASH LOANS LLC                 Unsecured         697.00           NA              NA            0.00        0.00
ASSET ACCEPTANCE LLC                Unsecured      4,667.44       4,667.44        4,667.44        466.74         0.00
AT&T SERVICES INC                   Unsecured      1,451.18       1,451.18        1,451.18        145.12         0.00
CAPITAL ONE AUTO FINANCE            Secured       24,144.00     24,646.42        24,646.42     24,646.42    2,737.08
CASTLE PAYDAY                       Unsecured         840.00           NA              NA            0.00        0.00
DEUTSCHE BANK NATIONAL TRUST        Secured              NA     11,588.76        11,588.76           0.00        0.00
DEUTSCHE BANK NATIONAL TRUST        Unsecured           0.00           NA        11,588.76      1,158.88         0.00
DEUTSCHE BANK NATIONAL TRUST        Secured      133,000.00    125,889.21       137,477.97           0.00        0.00
Ideal Gelt                          Unsecured         500.00        825.00          825.00          82.50        0.00
ILLINOIS BELL TELEPHONE CO          Unsecured         419.11        211.45          211.45          21.15        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured            NA         987.38          987.38          98.74        0.00
KAHUNA PAYMENT SOLUTIONS            Unsecured      1,880.00            NA              NA            0.00        0.00
Lewinthal, Sklamberg & Associates   Unsecured      1,837.36            NA              NA            0.00        0.00
MONTEREY FINANCIAL SVC              Unsecured      1,609.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured         225.99        225.99          225.99          22.60        0.00
SILVER CLOUD FINANCIAL              Unsecured         600.00           NA              NA            0.00        0.00
US DEPT OF ED PHEAA                 Unsecured     16,875.00     18,003.52        18,003.52      1,800.35         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-31683         Doc 65      Filed 11/05/18 Entered 11/05/18 08:04:02                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $137,477.97              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $24,646.42         $24,646.42         $2,737.08
       All Other Secured                                 $11,588.76              $0.00             $0.00
 TOTAL SECURED:                                         $173,713.15         $24,646.42         $2,737.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,377.45          $3,837.75              $0.00


Disbursements:

         Expenses of Administration                             $5,508.36
         Disbursements to Creditors                            $31,221.25

TOTAL DISBURSEMENTS :                                                                      $36,729.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
